                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NELINDA CARDONA ALVAREZ (A#208-           CIVIL ACTION
503-114),
               Plaintiff,

             v.
                                          NO.   19-3155
SUSAN RAUFER, U.S. Citizenship
and Immigration Service, Newark
Asylum Office; KEVIN McALEENAN,
Secretary of the U.S.
Department of Homeland
Security; KEN CUCINELLI,
Director of U.S. Citizenship
and Immigration Service; and
WILLIAM BARR, Attorney General
of the United States,
               Defendants.


                             MEMORANDUM


Joyner, J.                                       March     11, 2020

     Presently before the Court is Defendants’ Motion to Dismiss

for lack of subject-matter jurisdiction under Fed. R. Civ. P.

12(b)(1) and for failure to state a claim under Rule 12(b)(6).

For the reasons that follow, the Motion will be denied.

                         Factual Background

     Plaintiff Nelida Cardona Alvarez requests a writ of

mandamus compelling Defendants Susan Raufer, U.S. Citizenship

and Immigration Service, Newark Asylum Office; Kevin McAleenan,

Secretary of the U.S. Department of Homeland Security; Ken

Cucinelli, Director of U.S. Citizenship and Immigration Service
(“USCIS”); and William Barr, U.S. Attorney General, to

adjudicate her I-589 asylum application.      (Pl. Compl. for Writ

of Mandamus, Doc. No. 1 at 2, 3.)      Notably, Plaintiff does not

seek that Defendants approve her application but merely seeks

that they adjudicate it.   (Id. at 2.)     In the Complaint,

Plaintiff contends that her application has been pending with

USCIS for nearly four years and that USCIS has neither scheduled

her I-589 interview nor otherwise adjudicated her application,

despite her attempts to work with Defendants to process her

application.   (Id. at 2, 3, 6.)   Plaintiff contends that 8

U.S.C. § 1158 requires Defendants to adjudicate her application

within 180 days of filing.    (Id. at 6, 7.)    In addition to

seeking a writ of mandamus, Plaintiff also requests attorney

fees and costs under the Equal Justice Act 5 U.S.C. § 504 and 28

U.S.C. § 2141(d), et seq. (Doc. No. 1 at 7.)      Defendants contend

that the Court lacks subject-matter jurisdiction over

Plaintiff’s mandamus claim under Rule 12(b)(1) and,

alternatively, that Plaintiff fails to state a claim for

mandamus under Rule 12(b)(6).    (Def. Motion to Dismiss, Doc. No.

5 at 2.)   Defendants do not appear to contest Plaintiff’s

request for attorney fees and costs.      Thus, our analysis is

limited to mandamus relief.




                                   2
                               Analysis

                Motion to Dismiss Under Rule 12(b)(1)

     As noted, Defendants contend that Plaintiff lacks subject-

matter jurisdiction and move to dismiss under Rule 12(b)(1).

(See Doc. No. 5 at 9.)   See also Ballentine v. United States,

486 F.3d 806, 810 (3d Cir. 2007); Fed. R. Civ. P. 12(b)(1).

I.   Factual Challenges Versus Facial Challenges

     Courts distinguish between facial attacks and factual

attacks under Rule 12(b)(1).    Constitution Party of Pennsylvania

v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014); Mortensen v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).     A

facial attack on subject-matter jurisdiction “concerns ‘an

alleged pleading deficiency . . . . ’”     CNA v. United States,

535 F.3d 132, 139 (3d Cir. 2008), as amended (Sept. 29, 2008).

See also Edmonson v. Lincoln Nat. Life Ins. Co., 777 F. Supp. 2d

869, 877 (E.D. Pa. 2011).   In contrast to a facial attack, a

factual attack addresses “‘the actual failure of [a plaintiff’s]

claims to comport [factually] with the jurisdictional

prerequisites.’”   CNA, 535 F.3d at 139.    See also Edmonson, 777

F. Supp. 2d at 877.    During a factual attack, the Court may make

factual determinations to decide whether the Court has subject-

matter jurisdiction.   CNA, 535 F.3d at 139; Mortensen, 549 F.2d

at 891 n.16.   Because Defendants do not challenge the facts

asserted in the Complaint but, instead, focus on arguing that

                                  3
Plaintiff’s claim fails to satisfy jurisdictional requirements

as a matter of law, (Doc. No. 5; Def. Reply Memorandum in

Further Support of Def. Motion to Dismiss, Doc. No. 8),

Defendants have launched a facial attack on subject-matter

jurisdiction.

       Courts adjudicating facial attacks under Rule 12(b)(1) use

the same standard of review as used for Rule 12(b)(6) motions to

dismiss for failure to state a claim.      Schuchardt v. President

of the United States, 839 F.3d 336, 344 (3d Cir. 2016).

Accordingly, the Court must determine whether the pleadings, on

their face, adequately allege subject-matter jurisdiction.

Constitution Party, 757 F.3d 347 at 358.      Courts must consider

only “the allegations of the complaint and documents referenced

therein and attached thereto, in the light most favorable to the

plaintiff.”    Id.   A plaintiff must plausibly allege facts

supporting constitutional standing.      Schuchardt, 839 F.3d at

344.    The Court must accept all of a plaintiff’s plausible

allegations as true and draw all reasonable inferences in the

plaintiff’s favor.     Id. at 343.   However, “[c]onclusory

assertions of fact and legal conclusions are not entitled to the

same presumption.”     Id. at 346–47.

II.    Challenge to Subject-Matter Jurisdiction

       Defendants contend that § 1158 strips the Court of subject-

matter jurisdiction over Plaintiff’s claim.      The Supreme Court

                                     4
has advised that, “[t]o ward off profligate use of the term

‘jurisdiction,’” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S.

145, 153 (2013), a Court should not read a law as jurisdictional

unless “Congress has ‘clearly state[d]’ that the rule is

jurisdictional . . . .”, id. (alteration in original).   To

determine whether Congress intended for a law to be

jurisdictional, Courts must “consider context, including this

Court’s interpretations of similar provisions in many years

past, as probative of whether Congress intended a particular

provision to rank as jurisdictional.”   Id. at 153–54 (internal

quotations omitted).

     There appear to be no binding cases addressing writs of

mandamus for unreasonable delays under, specifically, § 1158.

However, in this jurisdiction, the analysis for a mandamus claim

to compel unreasonably delayed agency action mirrors that for an

Administrative Procedure Act 5 U.S.C. § 706(1) claim to compel

agency action for unreasonable delay.   Assadzadeh v. Mueller,

2007 WL 3252771, at *4 (E.D. Pa. Oct. 31, 2007); Sharawneh v.

Gonzales, 2007 WL 2684250, at *3 (E.D. Pa. Sept. 10, 2007).    See

also Daraji v. Monica, 2008 WL 183643, at *4 (E.D. Pa. Jan. 18,

2008).   Thus, we supplement our mandamus analysis with case law

addressing unreasonable delays under § 706(1).

     Mandamus is an extraordinary remedy available only when the

plaintiff has exhausted all other avenues of relief and the

                                 5
defendant clearly has a nondiscretionary duty.           Heckler v.

Ringer, 466 U.S. 602, 616–17 (1984); Sharawneh, 2007 WL 2684250,

at *2.   Courts in our jurisdiction that have squarely addressed

similar claims treat part of the analysis as a jurisdictional

one appropriate for a Rule 12(b)(1) motion and other parts of

the analysis as appropriate for a Rule 12(b)(6) motion.

Specifically, Courts tend to treat as jurisdictional the issue

of whether Defendants have a nondiscretionary duty that is

subject to claims of unreasonable delay.          Assadzadeh, 2007 WL

3252771, at *5; Sharawneh, 2007 WL 2684250, at *4. 1

      First, Courts find a nondiscretionary duty to adjudicate

immigration applications when the underlying law requires

defendants to adjudicate the applications.          Assadzadeh, 2007 WL

3252771, at *5; Sharawneh, 2007 WL 2684250, at *2 (internal

quotations omitted); Elhaouat v. Mueller, 2007 WL 2332488, at *4

(E.D. Pa. Aug. 9, 2007).       In order to impose a duty to

adjudicate an application, the underlying law must impose on the

government “a legal duty which is a specific, plain ministerial

act devoid of the exercise of judgment or discretion.”

Sharawneh, 2007 WL 2684250, at *2 (internal quotations omitted).


1 While the Court in Elhaouat v. Mueller, 2007 WL 2332488 (E.D. Pa. Aug. 9,
2007) considered the jurisdictional import of the defendants’ Rule 12(b)(1)
motion, id. at *3, the Court observed that the defendants’ contentions were
more fit for a Rule 12(b)(6) motion. Id. at *3 n.5. However, the Court
observed that the analyses were the same under both motions and that,
therefore, “there is no practical effect how the Court treats Defendants’
motion . . . .” Id.

                                      6
See also Assadzadeh, 2007 WL 3252771, at *5; Elhaouat, 2007 WL

2332488, at *4.

     Second, when an underlying immigration law imposes a

nondiscretionary duty to adjudicate an immigration application,

a failure to adjudicate that application is subject to claims

for unreasonable delay under § 706(1), even if the underlying

law fails to provide a timeframe for adjudication.    Assadzadeh,

2007 WL 3252771, at *5; Sharawneh, 2007 WL 2684250, at *4;

Elhaouat, 2007 WL 2332488, at *4.

     For instance, in Sharawneh, the Court addressed language

providing that “‘the employee of the Service who conducts the

examination [on an application for naturalization] shall

determine whether to grant or deny the application, and shall

provide reasons for the determination . . . .’”    Sharawneh, 2007

WL 2684250, at *4.   See also 8 C.F.R. § 316.14(b)(1) (emphasis

in original).   The Court found that this language created a

nondiscretionary duty to adjudicate naturalization applications

and, correspondingly, a nondiscretionary duty to adjudicate

applications within a reasonable time, even though the law did

not provide a specific timeframe.    Sharawneh, 2007 WL 2684250,

at *4.

     Here, § 1158 provides that “in the absence of exceptional

circumstances, final administrative adjudication of the asylum

application, not including administrative appeal, shall be

                                 7
completed within 180 days after the date an application is filed

. . . .”   § 1158(d)(5)(A)(iii) (emphasis added).   The

nondiscretionary duty to adjudicate applications here is

analogous to Sharawneh because § 1158(d)(5)(A)(iii) states that

an asylum application “shall” be adjudicated.    Id.   Just as the

underlying law in Sharawneh was subject to unreasonable delay

claims, § 1158 is subject to claims for unreasonable delay; §

1158 explicitly anticipates a timeframe of 180 days for asylum

determinations.   Id.   Thus, rather than stripping the Court of

jurisdiction, the language of § 1158 indicates that adjudication

of the asylum application is nondiscretionary and subject to

claims of unreasonable delay.    Sharawneh v. Gonzales, 2007 WL

2684250, at *4; § 1158(d)(5)(A)(iii).

     Therefore, subject-matter jurisdiction in this case is

proper under 28 U.S.C. §§ 1331 and 1361, and we deny Defendants’

Rule 12(b)(1) motion as to mandamus.

                        Personal Jurisdiction

     We may exercise personal jurisdiction over Defendants

because Defendants have litigated the merits of their claim

without contesting personal jurisdiction.    See Richard v. U.S.

Airways, Inc., 2011 WL 248446, at *1 (E.D. Pa. Jan. 26, 2011).




                                  8
                Motion to Dismiss Under Rule 12(b)(6)

I.     Legal Standards Under Rule 12(b)(6) and Rule 8(a)(2)

       Under Rule 12(b)(6), Courts should consider only “the

complaint, exhibits attached to the complaint, matters of public

record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.”    Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).    See also Witasick

v. Minnesota Mut. Life Ins. Co., 803 F.3d 184, 192 (3d Cir.

2015).    To survive a Rule 12(b)(6) motion to dismiss, the

complaint must contain sufficient factual matter accepted as

true “to state a claim that is plausible on its face.”    Ashcroft

v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).    Importantly, Courts

should disregard “legal conclusions and ‘[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements . . . .” Ethypharm S.A. Fr. v. Abbott

Laboratories, 707 F.3d 223, 231 n.14 (3d Cir. 2013).    Courts are

to take as true all of the factual allegations in the complaint

and the reasonable inferences that can be drawn from those

facts.    Witasick, 803 F.3d at 192; Ethypharm, 707 F.3d at 225

n.1.    Additionally, a Court may grant a Rule 12(b)(6) motion to

dismiss “if, ‘accepting all well-pleaded allegations in the

complaint as true, and viewing them in the light most favorable

to the plaintiff, plaintiff is not entitled to relief.’”

                                  9
Ballentine, 486 F.3d at 810.   Additionally, Rule 8(a)(2)

specifies that “[a] pleading that states a claim for relief must

contain . . . . a short and plain statement of the claim showing

that the pleader is entitled to relief . . . .”    Fed. R. Civ. P.

8(a)(2).   See also Rosh v. Gold Standard Café at Penn, Inc.,

2016 WL 7375014, at *2 (E.D. Pa. Dec. 19, 2016).

II.   Writ of Mandamus

      We determine during the Rule 12(b)(6) stage whether

Plaintiff has successfully plead that the alleged delay is

unreasonable.   See Assadzadeh, 2007 WL 3252771, at *5.

      As we previously noted, Courts find writs of mandamus and

relief under § 706(1) appropriate when Congress has created a

nondiscretionary duty that the defendant has unreasonably

delayed.   See Assadzadeh, 2007 WL 3252771, at *5; Elhaouat, 2007

WL 2332488, at *4.   See also Sharawneh, 2007 WL 2684250, at *4.

      When determining whether an agency action is unreasonably

delayed, Courts in this jurisdiction consider four factors:

      “First, the court should ascertain the length of time that
      has elapsed since the agency came under a duty to act.
      Second, the reasonableness of the delay should be judged in
      the context of the statute authorizing the agency’s action.
      Third, the court should assess the consequences of the
      agency’s delay. Fourth, the court should consider ‘any
      plea of administrative error, administrative inconvenience,
      practical difficulty in carrying out a legislative mandate,
      or need to prioritize in the face of limited resources.’”

Karimushan v. Chertoff, 2008 WL 2405729, at *2–3 (E.D. Pa. June

11, 2008) (quoting Oil, Chem. & Atomic Workers Union v.

                                10
Occupational Safety & Health Admin., 145 F.3d 120, 123 (3d Cir.

1998)).   See also Daraji, 2008 WL 183643, at *5.

     With this background in mind, Courts tend to find

unreasonable delays when defendants fail to comply with

timeframes anticipated - though not necessarily mandated - by

the underlying immigration laws at issue, Karimushan, 2008 WL

2405729, at *7; Daraji, 2008 WL 183643, at *5, or, in the

absence of a specific statutory timeframe, when defendants fail

to act for over two years, Assadzadeh, 2007 WL 3252771, *5-6.

For instance, in Karimushan, the Court found two years to be an

unreasonable delay in processing a naturalization application

when the underlying immigration law anticipated a 180-day

processing timeline.   Karimushan, 2008 WL 2405729, at *6-7.

Likewise, in Daraji, the Court found a delay of almost two years

in processing naturalization applications to be unreasonable

when the underlying immigration law anticipated adjudication

within 120 or 180 days.   Daraji, 2008 WL 183643, at *5.   In

Assadzadeh, the Court found as unreasonable a delay of over two

years in conducting the plaintiff’s immigration background

check, even though the underlying immigration law did not

provide a specific timeline for conducting background checks.

Assadzadeh, 2007 WL 3252771, at *5-6.

     Here, § 1158(d)(5)(A)(iii) provides that “in the absence of

exceptional circumstances, final administrative adjudication of

                                11
the asylum application, not including administrative appeal,

shall be completed within 180 days after the date an application

is filed . . . .”   § 1158(d)(5)(A)(iii) anticipates – if not

mandates – that asylum applications will be adjudicated within

180 days of filing.   However, Plaintiff alleges a delay of

almost four years in adjudicating her application.   (Doc. No. 1

at 6).   Additionally, Plaintiff argues that the alleged delay

renders it more difficult to obtain reliable witnesses and

evidence.   (Pl. Response to Def. Motion to Dismiss, Doc. No. 6

at 4.)   Though Defendants contend that the sheer number of

applicants has contributed to the delay and that Defendants have

adopted a strategy of adjudicating recent applications first and

old applications last in order to discourage applicants from

seeking asylum solely for obtaining interim employment

authorizations, (Doc. No. 5 at 7-8, 17-18), the Court in

Karimushan found that such considerations alone do not defeat

claims for unreasonable delay.   Karimushan, 2008 WL 2405729, at

*6.   We follow Courts in this jurisdiction in finding that

Plaintiff has successfully plead a writ of mandamus to compel

Defendants to adjudicate her asylum application.   Accordingly,

we deny Defendants’ Rule 12(b)(6) Motion to Dismiss as to

mandamus.




                                 12
                           Conclusion

     We deny Defendants’ Motion to Dismiss under Rules 12(b)(1)

and 12(b)(6) as to mandamus.   An appropriate Order follows.




                                13
